Lumpkin, J.
Without regard to the question of the admissibility of evidence raised in the bill of exceptions, there was no abuse of discretion, under the evidence admitted without objection, in refusing to grant an interlocutory injunction to restrain the defendant municipal corporation from preventing the obstruction of the alleged public crossing of a street over the railroad tracks of the plaintiff, prior to final trial and full adjudication upon the merits of the case made by the equitable petition, under the law and facts.

Judgment affirmed.


All the Justices concur, except Holden, J., disqualified.

Petition for injunction. Before Judge Pendleton. Fulton superior court. November 14, 1907.
Joseph B. & Bryan Gumming and Sanders McDaniel, for plaintiff.
James L. Mayson and William P. Hill, for defendant.